Citation Nr: 1632208	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-13 171	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), for the purpose of accrued benefits.

2.  Entitlement to service connection for headaches, to include as a residual of traumatic brain injury (TBI), for the purpose of accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.
 
4.  Entitlement to VA burial benefits.

5.  Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's Brother


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to September 2005.  He died in June 2012, and the appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2013 (burial benefits) and August 2013 (all other matters) determinations by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The claims file is now in the jurisdiction of the Los Angeles, California, RO.

These matters were previously before the Board in March 2015, when they were remanded by another Veterans Law Judge (VLJ) to schedule a requested Board hearing.  In May 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record. 

The Veteran initially filed a claim for TBI.  His residual symptoms (not already associated with his separately compensated posttraumatic stress disorder (PTSD)) included headache.  (See March 2012 VA examinations)  VA has a duty to maximize a claimant's benefits.  38 C.F.R. § 3.103(a); see AB v. Brown, 6 Vet. App. 35, 38 (1993).  As is discussed in more detail below, the combined rating for all (nonpsychiatric) residuals of TBI is greater if the Veteran's headache disability is separately compensated.  Therefore, the Board has characterized the issues as stated on the first page.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in June 2012, he had a pending claim seeking service connection for TBI; prior to his death, he was assigned diagnoses of impairment of orientation, visual spatial orientation, and headaches related to a (conceded) TBI in service; a claim for accrued benefits was received within one year after his death.

2.  The Veteran died in June 2012; his death certificate (as amended) lists his cause of death as undetermined; lay evidence reasonably shows that his death was the result of suicide and that he was of unsound mind.

3.  The Veteran had established service connection for PTSD, rated 100 percent; the PTSD is shown to have contributed to cause his death.

4.  On the record at the May 2016 Board hearing, prior to the promulgation of a decision in the matter, the appellant withdrew her appeal seeking death pension benefits; there is no question of fact or law in the matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  Service connection for TBI for accrued benefits purposes is warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000, 4.124a (Diagnostic Code 8045) (2015).

2.  Service connection for headaches for accrued benefits purposes is warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000, 4.124a (Diagnostic Codes 8045 and 8100) (2015).

3.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.302, 3.312 (2015).

4.  The criteria for entitlement to service-connected burial benefits are met.  38 U.S.C.A. §  2307 (West 2014); 38 C.F.R. § 3.1704 (2015).

5.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim for VA death pension benefits; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Inasmuch as the benefits sought are either being granted or dismissed (based on withdrawal of the appeal), there is no reason to belabor the impact of VA's notice and assistance requirements on the matters; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Death Pension

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. §  7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  Withdrawal can be by the appellant or by his/her representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

On the record at the May 2016 Board hearing, the appellant stated that she wished to withdraw her appeal with respect to death pension benefits if the Board granted her claim of service connection for the cause of the Veteran's death (as regulations permit the grant of only one such benefit; death pension is the lesser of the two benefits).   As is discussed in more detail below, the claim of service connection for the cause of the Veteran's death is being granted; thus, the appeal seeking death pension is withdrawn.  There is no allegation of error of fact or law remaining before the Board in this matter.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and such appeal must be dismissed.

TBI and Headaches

Upon the death of an individual receiving VA benefit payments, certain persons (to include the Veteran's spouse, if any) shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).   For a claimant to be entitled to accrued benefits, the decedent must have had a claim pending at the time of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, an application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Veteran filed a claim of service connection for TBI in July 2011.  That claim remained pending at the time of his death in June 2012.  The appellant (the Veteran's surviving spouse) filed an application for accrued benefits in July 2012.  Thus, she meets the threshold requirements to qualify as a claimant for accrued benefits purposes.  What remains to be determined is whether service connection is warranted for TBI or related disabilities, based on the evidence of record at the time of the Veteran's death.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) reflect that he was treated in service for injuries sustained  in an incident when due to an explosion a piece of concrete hit him in the head and neck.  A September 2006 rating decision granted him service connection for a neck disability based on this incident.  Thus, the occurrence of the incident itself has been acknowledged by VA. 

On March 2012 VA TBI examination, the examiner diagnosed residuals of TBI based on the VA acknowledged incident in service.  Symptoms associated with the Veteran's TBI residuals included impairment of memory, concentration, judgment, social functioning (to include irritability and aggression), orientation, and visual spatial orientation; hearing loss; and headaches.  

On contemporaneous VA PTSD examination, the examiner noted that many of the symptoms of TBI overlap with the symptoms of PTSD, to include (but not limited to) impairment of mood and concentration.  The Board further notes that the Veteran was granted an increased rating for PTSD (for accrued benefits purposes) based on symptoms that included impairment of social functioning and judgment, and that he had a service connected hearing loss disability which was separately rated.  If the same symptoms/impairment were to be considered in granting a separate rating for TBI, such would constitute "pyramiding" (which is expressly prohibited by governing regulation; see 38 C.F.R. § 4.14).  

However, the symptoms of impaired orientation, impaired visual spatial orientation, and headaches were apparently not considered in the ratings assigned for PTSD or hearing loss.  As the pertinent medical evidence of record (VA examination) provided a diagnosis of TBI, related to an in-service event, and resulting in residual symptoms/functional impairment that are not contemplated in the ratings currently assigned, the Board finds that service connection for TBI is warranted.  

Furthermore, it is likely that the combined rating for (nonpsychiatric) residuals of TBI would be greater if the Veteran's headaches were separately rated.  Therefore, pursuant to VA's duty to maximize benefits, service connection for a headache disability is warranted.

Cause of Death

The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or, that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Where suicide is the manner of death, service connection for cause of death requires a finding that the Veteran did not engage in willful misconduct.  38 C.F.R. § 3.302

It is not in dispute that: (1) in May 2012, following a police response based on concern that the Veteran would harm himself, the Veteran disappeared; (2) in June 2012, the Veteran's body was found on a beach; (3) the Veteran's (amended) death certificate lists the cause of death as undetermined due to decomposition; and (4) the Veteran service-connected PTSD was rated (retroactively) 100 percent at the time of his death.  What remains to be resolved is whether the Veteran's death is at least as likely as not related to his PTSD (or any other service-connected disability.)

The police report, prepared at the time the Veteran's body was found, includes a finding that the Veteran most likely did not intend to commit suicide, based on his efforts to keep certain items in his possession dry.  The police report also documents that the Veteran left notes stating that he would rather die than go to jail, and that he had taken a briefcase containing personal items when he disappeared.  

VA treatment records prior to the Veteran's death indicate that he was required to contract for his safety, indicating that medical personnel believed he was at risk of self-harm.  (See, e.g., December 2011, February 2012, and April 2012 VA psychiatric treatment records).  At the Board hearing, the appellant and her brother-in-law testified (credibly) that everyone in the family received a text message in May 2012, at the time the Veteran disappeared, that they interpreted (based on their knowledge of him) as a suicide note.  Most probative is the oral testimony of the appellant and brother-in-law, as well as the written testimony of the Veteran's mother, stating that in October 2014, the Veteran's briefcase was found.  The briefcase and the contents were partially burned and included, in pertinent part, the Veteran's military records, his identification, his wedding ring, and family mementos.  The Veteran's mother stated that she personally identified and claimed the contents (i.e., she has personal knowledge of the contents and their condition).  

The record reflects that: (1) the Veteran was rated 100 percent for PTSD at the time of his death; (2) in the months prior to his death, the Veteran's VA psychiatric care providers were concerned that he might harm himself; (3) the Veteran disappeared in May 2012 following an incident the police believe indicated he intended to harm himself; (4) the Veteran sent a text message to multiple members of his family that they construed as a suicide note; and (5) immediately prior to his death, the Veteran attempted to destroy his personal possessions.  

The Board finds that this evidence, cumulatively, is probative evidence supporting the claim that the Veteran's death is the result of suicide, and that his service-connected PTSD contributed to his death in that manner.  Furthermore, as the Veteran was determined (retroactively) to be entitled to a 100 percent schedular rating based on his PTSD alone (due to symptoms including impaired judgment and impulse control that resulted in total occupational and social impairment), the Board finds that he was not of sound mind and that his actions were not the result of willful misconduct.

The police report is evidence weighing against a finding that the Veteran's death was a suicide (and, by extension, that it was related to his PTSD).  However, that report was prepared without access to the Veteran's claims file (including the self-harm contracts) and prior to the discovery that he had attempted to destroy his personnel effects.  Consequently, the Board assigns it less probative weight.  

In summary, the most probative evidence of record supports a finding that the Veteran's service-connected PTSD contributed to his death by suicide, and that such action did not constitute willful misconduct.  Service connection for the cause of the Veteran's death is warranted. 

Burial Benefits

When a Veteran dies as a result of a service-connected disability or disabilities, VA is authorized to pay burial and funeral expenses, including the cost of transporting the body to the place of burial, at a rate specified for such deaths.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704.  As the decision (above) grants service connection for the cause of the Veteran's death, the criteria for entitlement to VA burial benefits at the service-connected rate are met.












ORDER

The appeal seeking VA death pension benefits is dismissed. 

Service connection for TBI and for headaches, for accrued benefits purposes is granted.

Service connection for the cause of the Veteran's death is granted.

The appeal seeking entitlement to VA burial benefits at the service connected rate is granted.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


